DETAILED ACTION
	For this Office action, Claims 11-20 are pending.  Claims 1-10 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 19 October 2021, with respect to the grounds of rejection of Claims 11-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness requiring the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more details on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 19 October 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Bing Yang on 08 November 2021.
Claim 13 shall now read as:
13.  (Lines 6-7)…of which are hermetically connected to a top of the second microporous pipe and a bottom of the heat-insulating inner pipe, respectively; and, a top of the heat-insulating…

Claim 20 shall now read as:
20.  (Line 32-end)…exchanged with .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claims 11 (upon which Claims 12-19 are dependent) and 20 recite a system and corresponding method requiring a well casing device comprising vertically buried pipe and a heat-insulating inner pipe coaxial with said buried pipe, along with a heat exchange device.  The configuration and features of the well casing device, including the microporous pipe assembly arranged on the bottom of the heat-insulating inner pipe and electric heaters arranged within the annular cavity formed between the two coaxial pipes and the other recited features, is not taught or suggested in the prior art; therefore, upon further consideration, the claims are considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 19 October 2021.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/08/2021